Citation Nr: 1731686	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for moderate instability, residuals of excision, right tibial tubercle.

2. Entitlement to an evaluation in excess of 10 percent for degenerative arthritis with limited flexion, right knee.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.S.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Coast Guard from October 1963 to December 1967, and he was awarded the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, a September 2011 rating decision by the RO in Pittsburgh, Pennsylvania, and a September 2016 decision by the Decision Review Officer (DRO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in November 2013, at which time the Board remanded the case for additional development including a supplemental opinion regarding the impact of the Veteran's service-connected right knee disabilities on his employability.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A(c)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Right Knee Disabilities

The Veteran had VA examinations for his service-connected right leg disabilities in February 2008, August 2010, and December 2012.  The August 2010 and December 2012 VA examinations did not include range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  As the August 2010 and December 2012 examination reports do not satisfy the requirements of Correia, a new examination is necessary.

II. TDIU

The Veteran's claims for increased ratings for his right leg disabilities are "inextricably intertwined" with the issue of a TDIU, as the Veteran asserts that his right knee disabilities prevent him from working.  Accordingly, the disposition of the TDIU claim must be deferred pending additional development of the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the right knee.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The examiner should conduct range of motion testing of the right knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the right knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is not required to provide range of motion testing of the opposite joint (left knee) as it is not considered undamaged.  A December 2012 VA examination reflects a diagnosis of arthralgia/arthritis of the left knee.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

2.  After undertaking any additional development deemed necessary, readjudicate the claims of entitlement to increased ratings for the Veteran's service connected right knee disabilities and entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

